UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 10-7767


NORMAN L. MAYES,

                Petitioner - Appellant,

          v.

STATE OF MARYLAND; ATTORNEY GENERAL OF MARYLAND,

                Respondents - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:10-cv-00085-BEL)


Submitted:   April 21, 2011                 Decided:   April 26, 2011


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Norman L. Mayes, Appellant Pro Se. Edward John Kelley, OFFICE OF
THE ATTORNEY GENERAL OF MARYLAND, Baltimore, Maryland, for
Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Norman    Lindsey   Mayes       seeks    to    appeal       the   district

court’s orders denying relief on his 28 U.S.C. § 2254 (2006)

petition and his motion for reconsideration and the motion to

alter or amend.          The orders are not appealable unless a circuit

justice or judge issues a certificate of appealability.                             See 28

U.S.C. § 2253(c)(1) (2006).          A certificate of appealability will

not    issue    absent    “a   substantial      showing       of    the    denial    of   a

constitutional right.”          28 U.S.C. § 2253(c)(2) (2006).                   When the

district court denies relief on the merits, a prisoner satisfies

this    standard    by    demonstrating        that    reasonable         jurists    would

find that the district court’s assessment of the constitutional

claims is debatable or wrong.              Slack v. McDaniel, 529 U.S. 473,

484    (2000);    see    Miller-El   v.    Cockrell,         537    U.S.    322,    336-38

(2003).        When the district court denies relief on procedural

grounds, the prisoner must demonstrate both that the dispositive

procedural ruling is debatable, and that the petition states a

debatable claim of the denial of a constitutional right.                            Slack,

529 U.S. at 484-85.            We have independently reviewed the record

and    conclude    that    Mayes   has    not    made    the       requisite     showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.        We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials



                                           2
before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3